Citation Nr: 1823327	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  11-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by leg muscle cramps, to include as secondary to service-connected bilateral pes planus and bilateral degenerative joint disease of the feet.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for deep vein thrombosis.

3.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for bilateral cellulitis of the legs.

4.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for pulmonary embolism.

5.  Entitlement to special monthly pension, prior to November 1, 2011, based on the need for regular aid and attendance or housebound status.

6.  Entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served as a member of the United States Army, with active duty service from November 1973 through March 1978. 

This appeal comes to the Board of Veterans' Appeals (Board) from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Wichita, Kansas.  Jurisdiction of the appeal presently resides with the RO in Wichita, Kansas (hereinafter Agency of Original Jurisdiction (AOJ)).

The Veteran's appeal has been before the Board on serval prior occasions.  More recently, in an August 2016 decision, the Board remanded the Veteran's claims for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for deep vein thrombosis, cellulitis of the bilateral legs, and pulmonary embolism.  The Board directed the AOJ to obtain a medical opinion which assessed whether the Veteran experienced any disability as a result of VA treatment.  In response, the AOJ obtained a December 2017 medical opinion which, upon review, substantially complies with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The August 2016 remand additionally directed the AOJ to obtain an addendum medical opinion for the Veteran's claim for entitlement to service connection for a disorder manifested by leg muscle cramps. The Board requested the AOJ obtain an addendum medical opinion which addressed whether the Veteran's reports of leg muscle cramps constituted a disability for VA purposes, and if so, whether that disability was etiologically related to the Veteran's military service or any service connected disability.  The AOJ obtained a medical opinion in December 2017; however, as will be discussed below, the Board finds another remand is required in order to ensure compliance with the Board's August 2016 remand directives.  See Stegall, 11 Vet. App. 268 at 271.

Finally, the Board's August 2016 remand directed the AOJ to obtain a medical opinion to assess the current severity of the Veteran's service connected bilateral pes planus.  While it does not appear the AOJ afforded the Veteran a VA examination, the AOJ did increase the disability evaluation for the Veteran's bilateral pes planus to 50 percent, effective October 6, 2011.  See February 2018 Rating Decision.  As this increase represents the maximum evaluation possible, the issue for an increased rating for the bilateral pes planus disability is no longer before the Board.  

The February 2018 rating decision additionally awarded the Veteran entitlement to special monthly pension, based on the need for regular aid and attendance or housebound status, beginning on and after November 1, 2011.  As such, the Veteran's claim has been amended to include the issue of entitlement to special monthly pension, based on the need for regular aid and attendance or housebound status, for the period prior to November 1, 2011, and as reflected on the title page of this decision. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a disorder manifested by leg muscle cramps, to include as secondary to service-connected bilateral pes planus and bilateral degenerative joint disease of the feet, entitlement to special monthly pension, prior to November 1, 2011, based on the need for regular aid and attendance or housebound status, and entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's August 2011 occurrence of deep vein thrombosis, bilateral cellulitis of the legs, and pulmonary embolism was not the result of carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA in providing care or treatment, including VA's January 28, 2011 decision to discontinue his Warfarin prescription.  

2.  The evidence does not demonstrate that the Veteran's August 2011 occurrence of deep vein thrombosis, bilateral cellulitis of the legs, and pulmonary embolism was due to an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for deep vein thrombosis have not been met.  38 U.S.C. §§ 1151, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017).

2.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for bilateral cellulitis of the legs have not been met.  38 U.S.C. §§ 1151, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017).

3.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for pulmonary embolism have not been met.  38 U.S.C. §§ 1151, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The VCAA required notice provisions were accomplished by numerous letters, including those dated in November 2011, December 2012, January 2013, and September 2014, which informed the Veteran of the information and evidence not of record that is necessary to substantiate his claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues decided herein have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise. 
In response to the Board's August 2016 remand, the AOJ obtained a medical opinion which addressed the claims decided herein.  See Stegall, 11 Vet. App. 268 at 271.  Overall, the Board finds this VA medical opinion is adequate for rating purposes and an additional remand is not necessary regarding the claims adjudicated in this decision.  See 38 C.F.R. §§ 3.326, 3.327, 4.2.  

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Entitlement to Compensation under 38 U.S.C. § 1151 for bilateral leg cellulitis, deep vein thrombosis, and pulmonary embolism: 

The Veteran seeks entitlement to compensation for disabilities he alleges were the result of improper care he received by the Kansas City VAMC.  Briefly, on January 28, 2011, a VA physician discontinued the Veteran's prescription for Warfarin because he had been noncompliant with taking the medication and with testing his international normalized ratio (INR) level.  From August 21, 2011, to August 24, 2011, the Veteran was hospitalized at a VA facility for deep vein thrombosis with pulmonary embolism.  The Veteran presently asserts that the resulting disabilities of deep vein thrombosis, a pulmonary embolism, and bilateral leg cellulitis were the direct result of VA's discontinuance of his Warfarin prescription.

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361.  

To establish causation, the evidence must show that the VA medical treatment resulted in a veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the veteran or, in appropriate cases, the informed consent of his or her representative.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2015), which are discussed below.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined in each claim based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104(d)(1) (West 2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

That being the relevant law applicable to the Veteran's claim, the Board has carefully reviewed all the evidence of record, but finds that the preponderance of the evidence is against the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for any of the bilateral leg cellulitis, deep vein thrombosis, or the pulmonary embolism disabilities alleged.  Based upon a review of the medical evidence, medical opinions, and lay reports of record, the Board finds that the Veteran did not sustain any additional disability resulting from VA's January 28, 2011 decision to discontinue his Warfarin medication.

In reaching this determination, the Board first observes that the Veteran's longitudinal medical records document a history of non-compliance with his anti-coagulation medications.  As part of his treatment, the Veteran was required to attend monthly blood drawing to determine the international normalized ratio (INR) level of anticoagulants in his system.  Early VA treatment records indicate that the Veteran's INR levels were suggestive of missed doses.  See Kansas City VAMC Records.  For example, during an anticoagulation clinic appointment in May 2007, the examining physician alerted the Veteran that his INR levels were indicative of the Veteran having not taking his medications at all.  

The Veteran's non-compliance with his Warfarin prescription was discussed regularly with the Veteran and his wife.  Moreover, the Veteran's treating physicians continually warned the Veteran of the dangers of not taking his Warfarin dosage as prescribed, including the many health risks that could result from his continued low levels of INR.  On at least one occasion, the Veteran's attending physician reported that there needed to be a reassessment as to whether the benefits of continuing the Warfarin prescription outweighed the risks in light of the Veteran's continued non-compliance with dosing and his sub-therapeutic INR levels.  See Kansas City VAMC Records, dated May 23, 2008.  

In addition to the low INR levels, the Veteran's non-compliance with his Warfarin regimen is reflected in his failure to refill, or request refills, of his prescription in a timely manner.  On several occasions, the anticoagulation clinic pharmacist notes that the Veteran had been without a refill of his Warfarin for several weeks.  See e.g. Kansas City VAMC Records, dated in March 2007, July 2009, August 2009, April 2010, June 2010, and October 2010.  Additionally, the Veteran's VA treatment records show he failed to appear for INR testing regularly.  For example, the Veteran did not appear for any INR testing between January 2009 and August 2009.  

The medical opinion, obtained by the Board following the August 2016 remand, highlights the facts outlined above as the VA's rationale for discontinuing the Veteran's Warfarin prescription on January 28, 2011.  See December 2017 VA Medical Opinion.  The VA medical examiner opined that the decision to discontinue the Veteran's Warfarin prescription was consistent with best medical practices.  Specifically, the VA medical examiner explained that Warfarin cannot safely be reordered or refilled without strict monitoring of a patient's INR values.  Continuing, the examiner explained that this policy is placed to prevent a patient from a potentially fatal hemorrhage, and this policy is further consistent with the best practices in the community. 

Applicable to the Veteran's appeal, the examiner observed his VA treatment records reveal a lengthy history of non-compliance with his Warfarin treatment and concern by his treating physicians about the harmful effects of this continued non-compliance.  Based upon his review of the Veteran's VA medical records, the examiner opined that the Veteran was given proper informed warnings about the risks of non-compliance with Warfarin, including the potential to discontinue his prescriptions, on numerous occasions.  The Veteran was also given numerous warnings as to the importance of regular INR monitoring, which the examiner explained is the standard medical practice.  Thus, in light of these numerous warnings, the VA medical examiner opined that there was no fault, negligence, or similar instance of fault on part of VA for discontinuing the Veteran's Warfarin prescription on January 28, 2011. Rather, the examiner explained discontinuing the Veteran's Warfarin was the proper action, and consistent with medical standards of care, in light of the Veteran's continued non-compliance. 

As to whether the Veteran suffered any additional disability as a result of the January 28, 2011 decision to discontinue Warfarin, the examiner concluded that no additional disability could be attributed to VA's action.  Specifically, the examiner explained that none of the Veteran's alleged disabilities, including the bilateral leg cellulitis, deep vein thrombosis, and/or pulmonary embolism, were proximately caused by VA's decision to discontinue Warfarin.  In support of this conclusion, the examiner references the Veteran's longitudinal medical records which document a lengthy history of numerous diagnoses for deep vein thrombosis.  For example, the examiner cites to the Veteran's records which report an initial diagnosis for deep vein thrombosis in 1994, followed by three subsequent deep vein thrombosis events in the right leg and 17 for the left leg.  Therefore, in light of the frequency and continuity of the Veteran's history of deep vein thrombosis, the examiner concluded that the August 2011 diagnosis and treatment for deep vein thrombosis was less likely than not a result of VA's January 28, 2011 decision to discontinue the Veteran's Warfarin prescription. 

For the remaining alleged disabilities of bilateral leg cellulitis and a pulmonary embolism, the VA examiner opined that these were not the proximate result of VA's January 28, 2011 decision to discontinue the Veteran's Warfarin prescription.  Rather, the VA examiner opined these were unfortunate complications of the Veteran's failure to adhere to his medication regimen. As discussed in greater detail above, the VA examiner explained that the Veteran had been given numerous and detailed warnings about the risks associated with not taking his Warfarin prescription as prescribed, including the potential to remove him from the drug.  The VA examiner further detailed that discontinuing the Veteran's Warfarin prescription was consistent with best practices, as his continued failure to adhere to its dosing schedule heightened the Veteran's risk for significant medical complications, including potentially fatal hemorrhages.  

Furthermore, the VA examiner noted that when the Veteran's Warfarin medication was discontinued in January 28, 2011, he was advised by a VA physician to take Aspirin as a substitute anticoagulation medication.  The VA examiner explained this recommendation was also consistent with best practices.  The Board notes that the Veteran's medical records contain historical references to an Aspirin allergy; however, the Veteran has explicitly denied the existence of an Aspirin allergy to his treating physicians.  See e.g. Kansas City VAMC Records, dated April 21, 2017. 

Overall, the Board finds the opinions and conclusions of the VA examiner to be extremely probative and entitled to significant weight.  The opinion provided was detailed, as it contained citations to the Veteran's medical history and records, and the rationale included sufficient detail to enable the Board to make an informed decision.

Turning next to the Veteran's lay assertions, the Board observes that the Veteran submitted a statement wherein he alleged his non-compliance with his Warfarin medication was a result of poor treatment by his VA physicians.  See e.g.  March 2018 Statement in Support of Claim.  The Veteran alleges that, as a direct result of this poor treatment, he became non-compliant with his medications.  While the Board has considered this lay evidence, the Board does not find it probative to the issue of entitlement to compensation under section 1151.  This March 2018 statement, in and of itself, does not establish causation between the discontinuance of his Warfarin prescription and the occurrence of any of the alleged disabilities, including deep vein thrombosis, bilateral cellulitis, and/or pulmonary embolism. 

Furthermore, the Board observes that to establish causation, the evidence must show that VA medical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).  Neither the Veteran, nor the evidence of record, suggest that VA failed to timely diagnose and/or treat the Veteran's deep vein thrombosis, bilateral leg cellulitis, and/or pulmonary embolism.  

Aside from his own lay allegations and opinions, the Veteran has not submitted any evidence to support a finding of fault or an event not reasonably foreseeable as a result of the January 28, 2011 decision to terminate his Warfarin prescription.  The Veteran's only rationale for his claim of entitlement is the fact that following his Warfarin discontinuance, he experienced an occurrence of deep vein thrombosis, cellulitis, and a pulmonary embolism. However, the mere fact that these events occurred does not alone establish fault or un-foreseeability, and the VA medical opinion discussed above show that there was nothing in the manner in which VA decided to discontinue the Warfarin prescription to suggest fault or foreseeability. 

In light of the medically complex nature of this issue, although lay testimony may be competent evidence with respect to both the diagnosis and the etiology or cause of a disability, the determination in this case requires medical expertise and accordingly a competent medical opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  

Accordingly, the Veteran's unsupported allegations that his disabilities of deep vein thrombosis, bilateral leg cellulitis, and pulmonary embolisms were the direct result of the January 28, 2011 decision to discontinue his Warfarin prescription is not competent evidence, as he is a lay person in the field of medicine and thus does not have the expertise to render an informed opinion on this issue.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's unsupported opinion lacks probative value.  See id. at 470-71 (in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

Moreover, irrespective of whether the Veteran's opinion constitutes competent evidence, his rationale is deficient as it is solely based on the erroneous deduction that because he had occurrences of deep vein thrombosis, bilateral leg cellulitis, and pulmonary embolisms following the January 28, 2011 decision to discontinue his Warfarin medication, then necessarily these disabilities were the direct result of that stoppage of medication. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  The Board has already explained why the subsequent occurrences of these disabilities cannot alone establish either element of an 1151 claim.  Consequently, the Veteran's opinion also lacks probative value based on the deficiency in the rationale provided.  See id.; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

The Veteran's lay opinion is outweighed by the December 2017 VA medical opinion, which was rendered by a medical professional who provided a specific explanation based on the Veteran's longitudinal medical history, and with consideration for best practices in the medical field. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden, 125 F.3d at 1481.  The Board finds that unlike the Veteran, the VA examiner possesses the medical expertise to evaluate whether there was fault in the January 28, 2011 decision to discontinue the Warfarin prescription or whether there were consequences that were not reasonably foreseeable. 

In conclusion, the preponderance of the evidence shows that entitlement to compensation under 38 U.S.C.A. § 1151based on VA fault in discontinuing the Veteran's Warfarin prescription on January 28, 2011or an event not reasonably foreseeable is not established.  See 38 U.S.C. § 1151; 38 C.F.R. § 3.361.


ORDER

The claim for entitlement to disability compensation benefits pursuant to 38 U.S.C. § 1151 for deep vein thrombosis is denied.

The claim for entitlement to disability compensation benefits pursuant to 38 U.S.C. § 1151 for bilateral cellulitis of the legs is denied. 

The claim for entitlement to disability compensation benefits pursuant to 38 U.S.C. § 1151 for pulmonary embolism is denied. 


REMAND

Although the Board regrets the additional delay, the Veteran's remaining claims must be remanded before the Board is able to make a determination on the merits.  

As discussed in the Introduction to this decision, the Board's August 2016 remand directed the AOJ to obtain a new VA medical examination to assess the severity of the Veteran's bilateral pes planus disability.  The Board specifically directed the AOJ to obtain a medical opinion wherein the examiner would provide an opinion as to the nature and extent of any disability resulting from the Veteran's service connected bilateral pes planus disability.  Despite the Board's clear instructions to provide the Veteran with a new VA examination, the AOJ failed to do so. 

The AOJ did, however, obtain an addendum medical opinion which discussed whether a December 2014 MRI scan of the Veteran's lumbar spine found any evidence of a disability within the Veteran's bilateral lower extremities.  Based upon a review of the claims file, the examiner concluded that there was no current or chronic disability manifested by the Veteran's reports of leg muscle cramps. See December 2017 VA Medical Opinion. 

Overall, the Board finds that the AOJ has failed to substantially comply with the Board's August 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  First, the AOJ erred in failing to provide the Veteran with a VA examination which assess the symptoms and severity of the Veteran's bilateral pes planus disability, to include whether the reports of muscle cramps were a symptom of the bilateral pes planus or were a separate and distinct disability. Second, the Board finds the December 2017 addendum medical opinion is inadequate for ratings purposes, as it does not properly consider the Veteran's lay reports of continuous symptoms of muscle cramps, and does not address the Veteran's service medical records which suggest he experienced symptoms of muscle cramps in his legs during his active duty service.  

As such, a VA examination and medical opinion should be afforded to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

Once again, the Board must also remand the issues of entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status, and entitlement to special monthly pension, prior to November 1, 2011, based on the need for regular aid and attendance or housebound status, as they are inextricably intertwined with the claim of entitlement to service connection. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should schedule the Veteran for the appropriate VA examination to determine the nature and severity of his bilateral muscle cramps.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(i) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's reports of muscle cramps are etiologically related to the Veteran's military service?

(ii)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's reports of muscle cramps were caused by or aggravated by the Veteran's service-connected bilateral pes planus disability? 

(iii) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's reports of muscle cramps were caused by or aggravated by the Veteran's service-connected degenerative joint disease of the bilateral feet?

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic and permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.  

In making a determination as to the above requested opinions, the examiner must consider and address the following:

(a)  the examiner should specifically address whether the Veteran's reports of muscle cramps are a distinct disability, or whether they are a symptom of the service-connected bilateral pes planus and/or degenerative joint disease of the bilateral feet; 

(b)  the Veteran's service medical records, which indicate he reported symptoms of bilateral muscle cramps, 

(c)  post-service medical records, including the September 1978 evaluation, showing the Veteran reported continuous symptoms of muscle cramps; 

(d)  the lay and medical evidence document the Veteran's alerted gait, caused by the service-connected bilateral pes planus; and 

   (e) the Veteran's use of a cane for walking.

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and her representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


